IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50121
                          Summary Calendar


ALICE ROSAS,

                                            Plaintiff-Appellant,

versus

KENNETH S. APFEL, COMMISSIONER OF SOCIAL
SECURITY,

                                            Defendant-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. SA-97-CV-93
                        - - - - - - - - - -

                            July 15, 1999

Before DAVIS, DUHE’, and PARKER, Circuit Judges.

PER CURIAM:*

     Alice Rosas appeals the district court’s affirmance of the

Social Security Commissioner’s decision to deny her disability

insurance benefits under the Social Security Act.     She argues

that the administrative law judge (“ALJ”) failed to follow

instructions contained in a remand order issued by the Appeals

Council and that the ALJ improperly applied a “no evidence”

standard to his determination of the onset date of her

disability.    We review the ALJ’s decision to deny benefits by


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-50121
                                -2-

determining (1) whether the ALJ applied the correct legal

standards and (2) whether his decision is supported by

substantial evidence.   Falco v. Shalala, 27 F.3d 160, 162 (5th

Cir. 1994).

     Rosas’ contention that the ALJ erred by failing to comply

with several instructions by the Appeals Council is

administratively barred, because she failed to raise such claims

in her second request for review by the Appeals Council.     See

McQueen v. Apfel, 168 F.3d 152, 155 (5th Cir. 1999).     Assertions

by Rosas that the ALJ improperly discredited opinions by her

treating and consultative physicians on her disability-onset date

are meritless, because those doctors made no suggestion that she

was disabled on or before December 31, 1990, the date when her

disability-insured status expired.   Rosas’ contention that the

ALJ applied a “no evidence” standard is also meritless; the

record reflects only that the ALJ determined that “no evidence”

supported a finding of disability on or before December 31, 1990.

We interpret the finding in question not as the application of an

improper evidentiary standard but as a mere factual

determination, a determination that was supported by substantial

evidence.

     The ALJ applied correct legal standards, and his decision

was based upon substantial evidence.

     AFFIRMED.